DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/15/2022. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-13 are pending in this Office Action.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 3, 5, 7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robert H. Sternowski, (US 7,092,645 B1) hereinafter “Sternowski” in view of Wolfgang Pohlmann (EP 3422606 A1) hereinafter “Pohlmann”.  
Regarding claim 1, Sternowski disclose an apparatus of generating a terahertz (THz) signal, the apparatus comprising (Sternowski: Figs. 4-5, 6-7, Terahertz transmitter 600 or transceiver 700, see Col. 6 || 11-49, Col. 5 || 37-48): 
a first directly-modulated laser configured to output a local oscillator (LO) signal (Sternowski: Figs. 4-5, 6-7, LO laser 420 and may be directly modulated type laser, see Col. 6 || 11-49, Col. 5 || 37-48); 
a second directly-modulated laser configured to receive a baseband signal used as data and optically modulate the baseband signal (Sternowski: Figs. 4-5, 6-7, second laser 615, may be directly modulated by desired form of modulation, external modulator 625 may also be used (optional) to enable modulating with two modulating signals, see Col. 6 || 11-49, Col. 5 || 37-48); 
a band-pass filter configured to filter a spectral component of the baseband signal optically modulated and outputted through the second directly-modulated laser by using a specific frequency bandwidth (Sternowski: Figs. 4-5, 6-7, high-pass filter 715 filters the receiver and transmitter signals to and from the photomixer (UTC-PD) 305, filter 715 passes the local oscillator frequency and the received signal while blocking the baseband signal, see Col. 6 || 11-49, 43-46, Col. 5 || 37-48); 
a coupler configured to couple the baseband signal filtered through the band- pass filter and the LO signal to each other (Sternowski: Figs. 4-5, 6-7, an optical combiner 530 and a single fiber optical cable 425 may be connected to the combiner output to provide the combined laser beams, see Col. 4 || 17-21, Col. 6 || 11-49, Col. 5 || 37-48); and 
a uni-travelling-carrier photodiode (UTC-PD) configured to generate a THz signal by beating the baseband signal and the LO signal coupled to each other (Sternowski: Figs. 4-5, 6-7, terahertz-range transmitter 600 using the photomixer (i.e., UTC-PD) 305, generate a transmit frequency in the terahertz frequency range where the transmit frequency is the difference between the two laser frequencies, the received signal is mixed with the LO at λ2 – λ1 resulting in a receive signal at baseband. The baseband signal contains a frequency modulated component due to being mixed with the LO signal having the transmit frequency modulated component λ1. see Col. 5 || 49-60, Col. 6 || 11-49, Col. 5 || 37-48).
Sternowski disclose using high-pass to filter frequency component of but does not expressly disclose the baseband signal optically modulated.  
However, Pohlmann disclose a band-pass filter configured to filter a spectral component of the baseband signal optically modulated and outputted through the second directly-modulated laser by using a specific frequency bandwidth (Pohlmann: Figs. 3, 4C, optical band-pass filter (OBPF) 323 configure to filter out spectral frequency emitted by second direct modulated laser 322, see Col. 9 || 9-20 or ¶¶ [0052]- [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-pass filter of Sternowski with a well-known an optical band-pass filter to filter a spectral component of the baseband signal optically modulated and outputted through the second directly-modulated laser as taught by Pohlmann since the spectrum of the optical signal on the optical interface of the second direct modulated laser, the frequencies of the optical "1"s and "0"s comprised in the first optical signal near 193.35 THz, there is also an unwanted emission at about 195.59 THz corresponding to the main mode of the second direct modulated laser.  See Paragraph [0051] & MPEP 2143.I (A-D). 
Examiner take official notice that the photomixer is equivalent to uni-travelling-carrier photodiode (UTC-PD). The photomixer can be realized by an element in which an antenna is integrated in a single carrier traveling photodiode (UTC-PD). See Prior Art:  Hideshi Kato et al., (JP 2007101319 A) or see Jian et al., (US 7,539,221 B1). 
Regarding claim 5, is interpreted and rejected the same as claim 1.
Regarding claim 9, is interpreted and rejected the same as claim 1.
Regarding claim 3, the combination of Sternowski disclose the apparatus of claim 1, wherein the UTC-PD is configured to generate the THz signal having a frequency corresponding to a frequency difference between the baseband signal and the LO signal (Sternowski: Figs. 4-5, 6-7, terahertz-range transmitter 600 using the photomixer (i.e., UTC-PD) 305, generate a transmit frequency in the terahertz frequency range where the transmit frequency is the difference between the two laser frequencies, the received signal is mixed with the LO at λ2 – λ1 resulting in a receive signal at baseband. The baseband signal contains a frequency modulated component due to being mixed with the LO signal having the transmit frequency modulated component λ1. see Col. 5 || 49-60, Col. 6 || 11-49, Col. 5 || 37-48).
Regarding claim 7, is interpreted and rejected the same as claim 3.
Regarding claim 12, is interpreted and rejected the same as claim 3.
Regarding claim 10, the combination of Sternowski disclose the apparatus of claim 9, wherein the band-pass filter has a frequency bandwidth for passing a frequency band corresponding to the spectral component of the baseband signal and a frequency band corresponding to the spectral component of the LO signal  (Pohlmann: Figs. 3, 4C, optical band-pass filter (OBPF) 323, fist DML 301 comprises the data, and second DML 322 is used as filter laser, the band-pass filter 323 passes frequency band corresponding spectral frequency baseband signal “0” and “1” to be detected by detector 331, and configure to filter out spectral frequency emitted by second direct modulated laser 322, see Col. 9 || 9-20 or ¶¶ [0052]- [0053]).
Claims 2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sternowski in view of Pohlmann further in view of Nobuhiko Kikuchi et al., (US 2003/0189745 A1) hereinafter “Kikuchi”’.
Regarding claim 2, the combination of Sternowski disclose the apparatus of claim 1, wherein the band-pass filter has a frequency bandwidth for suppressing a spectral component corresponding to a long wavelength among spectral components of the baseband signal (Pohlmann: Figs. 3, 4C, optical band-pass filter (OBPF) 323 configure to filter out spectral frequency emitted by second direct modulated laser 322, see Col. 9 || 9-20 or ¶¶ [0052]- [0053]).
The combination of Sternowski does not explicitly disclose a long wavelength among spectral components.
However, Kikuchi disclose suppressing a spectral component corresponding to a long wavelength among spectral components of the baseband signal (Kikuchi: Fig. 1, 2A-2D, optical bandpass filters 104, when optical signal passes through filter 104, it suppresses the long wavelength as shown in Fig. 2D, see ¶¶ [0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Sternowski with optical bandpass optical filter that is capable of suppressing a spectral component corresponding to a long wavelength among spectral components of the baseband signal as taught by Kikuchi as a result, the optical signal bandwidth is compressed.  See Paragraph [0053] & MPEP 2143.I (A-D). 
Regarding claim 6, is interpreted and rejected the same as claim 2.
Regarding claim 11, is interpreted and rejected the same as claim 2.
Claims 4, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sternowski in view of Pohlmann further in view of Ronald T. Logan, (US 5,687,261 A) hereinafter “Logan”.
Regarding claim 4, the combination of Sternowski disclose the apparatus of claim 1, further comprising: the baseband signal and the LO signal coupled to each other through the coupler, wherein the UTC-PD is configured to generate the THz signal by using the baseband signal and the LO signal (Sternowski: Figs. 4-5, 6-7, LO laser 420, second DML laser 615, the modulated baseband signal and LO are combined by coupler 530 outputted onto optical fiber 425 and received by photomixer 305, see Col. 4 || 17-21, Col. 6 || 11-49, Col. 5 || 37-48).
The combination of Sternowski does not expressly disclose an optical amplifier configured to amplify the optical signal (another word an optical amplifier to be placed between the coupler and photodiode).  
 However, Logan disclose an optical amplifier configured to amplify the optical signal (Logan: Figs.3,4, laser#1 52, Laser#2 54, coupler 56, optical delay 60, photodiode 64, an optical amplifier can be distributed at intervals along the entire length of the fiber optic delay for amplifying the two lasers and may be mode-locked to form single mode-locked laser corresponding two frequencies see Col. 4 || 65-67 and cont., Col. 5 || 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Sternowski to include an optical amplifier in the path between coupler and UTC-PD as taught by Logan for purpose of amplifying the mixed optical signal level as such that the signal is within receiver sensitivity level for proper detection.   See Col. 5 || 1-10 & MPEP 2143.I (A-D). 
Regarding claim 8, is interpreted and rejected the same as claim 4.
Regarding claim 13, is interpreted and rejected the same as claim 4.
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636